Citation Nr: 1316400	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  10-49 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to increased ratings for a left knee disability, assigned two 10 percent ratings prior to July 23, 2010, and one 30 percent rating from September 1, 2011.

2.  Entitlement to an increased rating for chondromalacia of the right patella, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for a low back disability, rated as 20 percent disabling prior to January 8, 2010, and from March 1, 2010, to April 3, 2011, and as 40 percent disabling from April 4, 2011.


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from March 1977 to February 1986.

This appeal is before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the case was ultimately transferred to the RO in Winston-Salem, North Carolina, which continued a 10 percent rating for chondromalacia of the left patella, a 10 percent rating for arthritis of the left knee, a 10 percent rating for low back disability, and a 10 percent rating for chondromalacia of the right patella.

During the pendency of the appeal, the Veteran under a total left knee replacement on July 23, 2010, and low back surgery on January 8, 2010.  In a January 2010 Decision Review Officer decision, the rating for her left knee disability was increased to 100 percent rating from July 23, 2010, through August 2011.  A single, 30 percent rating was assigned from September 1, 2011.  The rating for her low back disability was increased to 20 percent during the period of the claim prior to January 8, 2010, 100 percent disabling from January 8, 2010, through February 2010, and 20 percent disabling from March 1, 2010.  In a May 2012 Decision Review Officer decision, the rating for the low back disability was increased to 40 percent, effective April 4, 2011.

These actions did not satisfy the Veteran's appeal.

The Board notes that the November 2010 Decision Review Officer and a May 2011 rating decision assigned separate ratings for urinary incontinence, radiculopathy of the lower extremities, and instability of the right knee.  These separately rated disabilities have not been addressed in a Statement of the Case or Supplemental Statement of the Case, and it does not appear that the Veteran is seeking appellate review with respect to these ratings.  Therefore, the Board has concluded that those ratings are not currently at issue in this appeal.

The Board further notes that the Veteran was provided a Statement of the Case in May 2012 on the issue of entitlement to a higher initial rating for her service-connected right elbow disability.  In the cover letter sent with the Statement of the Case she was informed of the requirement that she submit a substantive appeal to perfect her appeal with respect to the issue.  The record does not reflect that she has done so, and the issue has not been certified for appellate consideration.  Accordingly, that issue is not properly before the Board at this time.

Finally, the Board notes that in September 2012, the Veteran withdrew her request for a Board hearing. 


REMAND

The Veteran claims her bilateral knee disability and low back disability are worse than currently rated.  

Her claims were last adjudicated in a May 2012 Supplemental Statement of the Case.  Thereafter, the Veteran provided additional private and VA medical records related to her knees and back.  Some of the records provided are duplicative of evidence already of record, but some of the medical evidence, to include records of May 2012 private bone scans, are new and relevant to the issues on appeal.  The Veteran has not waived her right to have this evidence initially considered by the originating agency.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

Here, the Veteran was last afforded a VA examination for her knees in May 2010, nearly three years ago, and for her spine in April 2011, more than two years ago.  Since that time, the Veteran contends (in an August 2011 statement) that all of her conditions have worsened in severity.  Medical records since the VA examinations, moreover, indicate continued treatment and possible worsening of the disabilities.  Most significantly, since the 2010 VA knee examination, the Veteran underwent a total left knee arthroplasty.  The Veteran has not been afforded a VA examination since that procedure.

Therefore, the Board concludes that new VA examinations are warranted to assess the current severity of her back and bilateral knee disabilities.

While the case is in remand status, further development to obtain any outstanding records pertinent to the claims should also be completed.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent, pertinent VA records.  

2.  Then, arrange for the Veteran to be afforded a VA examination by an examiner or examiners with sufficient expertise to determine the current degree of severity of her service-connected left knee disability, low back disability, and chondromalacia of the right patella.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner(s).

3.  Undertake any other indicated development.  

4.  Then, readjudicate the claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, issue an appropriate supplemental statement of the case and provide the Veteran the requisite period of time to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

